                 Case 2:20-cr-00219-WBS Document 24 Filed 08/11/21 Page 1 of 2

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 BRIAN A. FOGERTY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5
   Attorneys for Plaintiff
 6 United States of America

 7                                 IN THE UNITED STATES DISTRICT COURT

 8                                   EASTERN DISTRICT OF CALIFORNIA

 9
     UNITED STATES OF AMERICA,                            CASE NO. 2:20-CR-219 WBS
10
                                   Plaintiff,             STIPULATION AND ORDER TO CONTINUE
11                                                        STATUS CONFERENCE REGARDING
                              v.                          SENTENCING
12
     ASHLEY AURICH,                                       DATE: August 16, 2021
13                                                        TIME: 9:00 a.m.
                                   Defendant.             COURT: Hon. William B. Shubb
14

15

16          The United States of America, by and through Assistant U.S. Attorney Brian A. Fogerty, and

17 defendant Ashley Aurich, by and through his counsel Johnny L. Griffin, III, hereby agree and stipulate

18 as follows:

19          1.       On January 19, 2021, Aurich pleaded guilty to a single count of falsification of records in

20 a federal investigation, in violation of 18 U.S.C. § 1519, pursuant to a written plea agreement that

21 contains a cooperation provision. ECF Nos. 16 and 17.

22          2.       By a prior order, the Court set this matter for a status conference regarding sentencing to

23 be held on August 16, 2021. The parties now jointly request that the Court vacate the August 16 status

24 conference and set the matter for another status regarding sentencing on January 24, 2022, at 9:00 a.m.

25 ///

26 ///
27 ///

28 ///


      STIPULATION AND ORDER                               1
30
             Case 2:20-cr-00219-WBS Document 24 Filed 08/11/21 Page 2 of 2

 1 Dated: August 10, 2021                        PHILLIP A. TALBERT
                                                 Acting United States Attorney
 2

 3                                        By: /s/ BRIAN A. FOGERTY
                                              BRIAN A. FOGERTY
 4                                            Assistant United States Attorney
 5

 6 Dated: August 10, 2021                        /s/ JOHNNY L. GRIFFIN. III
                                                 JOHNNY L. GRIFFIN, III
 7                                               Counsel for Defendant
                                                 Ashley Aurich
 8

 9

10

11
           IT IS SO ORDERED.
12
     Dated: August 11, 2021
13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


      STIPULATION AND ORDER                  2
30
